       Case 3:18-cv-01012-JPW Document 60 Filed 12/08/20 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
CONNIE MCHUGH and             :   Civil No. 3:18-CV-01012
GILBERT FALLON,               :
                              :
          Plaintiffs,         :
                              :
          v.                  :
                              :
VERTICAL PARTNERS WEST, LLC, :
d/b/a VENOM GROUP             :
INTERNATIONAL, and            :
YUNTONG POWER CO., LTD. a/k/a :
ZHANGSHAN ELECTRIC WIN        :
TECHNOLOGY CO., LTD.          :
                              :
          Defendants.         :   Judge Jennifer P. Wilson
                            ORDER
     AND NOW, on this 8th day of December, 2020, for the reasons stated in the

accompanying memorandum, IT IS ORDERED AS FOLLOWS:

  1. The motion to dismiss filed by Defendant Yuntong Power Co. Ltd. (Doc. 43)

     is DENIED.

  2. Plaintiffs’ motion to transfer (Doc. 47) is GRANTED.

  3. The Clerk of Court is directed to transfer this case to the United States

     District Court for the District of Idaho.




                                         1
     Case 3:18-cv-01012-JPW Document 60 Filed 12/08/20 Page 2 of 2




4. Upon effectuating the transfer, the Clerk of Court is directed to close this

   case.

                                    s/Jennifer P. Wilson
                                    JENNIFER P. WILSON
                                    United States District Court Judge
                                    Middle District of Pennsylvania




                                       2
